                     Case 4:21-cv-00472 Document 5 Filed on 02/17/21 in TXSD Page 1 of 2

   AO 440 (Rev. 12/09) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                    for the
                                                        SouthernDistrict
                                                    __________   Districtofof__________
                                                                              Texas

                      PABRINY THORNTON
                                                                      )
                                                                      )
                                Plaintiff
                                                                      )
                                   v.                                 )       Civil Action No. 4:21-cv-472
                    NEHLS FOR CONGRESS                                )
                                                                      )
                               Defendant
                                                                      )


                                                    SUMMONS IN A CIVIL ACTION

   To: (Defendant’s name and address) NEHLS FOR CONGRESS
                                            Freedom Hall
                                            1612 Crabb River Road
                                            Richmond, Texas 77469




             A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
   whose name and address are: Amy L. Bennecoff Ginsburg, Esquire
                                            KIMMEL & SILVERMAN, P.C.
                                            30 East Butler Pike
                                            Ambler, PA 19002
                                            (215)540-8888


          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.


                                                                                  NathanOF
                                                                                 CLERK   Ochsner,
                                                                                           COURTClerk of Court


Date: February 17, 2021
   Date:
                                                                                   s/ Ruth Signature
                                                                                           Guerrero  of Clerk or Deputy Clerk
                                                                                   Signature of Clerk or Deputy Clerk
                   Case 4:21-cv-00472 Document 5 Filed on 02/17/21 in TXSD Page 2 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 4:21-cv-472

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
